DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 9/23/22 have been received. Claims 1,  4, 5, and 10-12 have been amended.  Claims 13-14 are new. Claims 3 and 6-8 have been cancelled.
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/22 has been entered.
Claim Objections
4.	The objection to claim 1 is withdrawn because the Applicant amended the claim.
5.	The objection to claim 5 is withdrawn because the Applicant amended the claim.
6.	The objection to claim 11 is withdrawn because the Applicant amended the claim.
7.	The objection to claim 12 is withdrawn because the Applicant amended the claim.
Claim Rejections - 35 USC § 112
8.	The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 1, 2, 4, 5,  and 9-12 is withdrawn because the Applicant amended the claims.
Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claim(s) 1, 2, 4, 5, 9, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al., “A novel solid-state electrolyte based on a crown ether lithium salt complex”, Journal of Materials Chemistry A, Vol. 3,  2015, pp. 20541-20546.
Regarding claim 1, Zhao discloses  an electrolyte produced by gelation of a gelable system(abstract), wherein the gelable system comprises: a lithium salt(lithium iodide, Experimental); an ether compound comprising at least one cyclic ether compound (12-crown-4, Experimental); wherein: the at least one cyclic ether compound is selected from the group consisting of C3 to C20 monocycloalkanes having at least three oxygen atoms (12-crown-4, Experimental),  the electrolyte is a solid electrolyte, and, on the basis of mass fraction in the gelable system, the lithium salt is 42 wt% (see Calculation A) which is within the claim range of
greater than or equal to 20 wt% and less than or equal to 50 wt%,  the at least one cyclic ether compound is 58 wt% (see Calculation A) which is within the claim range of  more than or equal to 50 wt% and less than or equal to 80 wt%, thus reading on the limitation.
	4.02 g (LiI, Experimental) + 5.46 g (12-crown-4, Experimental) = 9.48 g
	4.02 g x 100 ≈ 42 wt% LiI
	9.48 g
	5.46 g x 100 ≈ 58 wt% 12-crown-4
	9.48 g						Calculation A
	According to the MPEP, “"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2131.03.
Regarding claim 2, Zhao discloses all of the claim limitations as set forth above. Zhao further discloses  the gelable system contains no the optional gelable polymer and/or a gelable prepolymer(Experimental).
Regarding claim 4, Zhao discloses all of the claim limitations as set forth above. Zhao further discloses  in the gelable system, the at least one cyclic ether compound is selected from the group consisting of 
    PNG
    media_image1.png
    108
    97
    media_image1.png
    Greyscale
 (Experimental).
Regarding claim 5, Zhao discloses all of the claim limitations as set forth above. Zhao further discloses  in the gelable system, the lithium salt is one or more selected from the group consisting of lithium iodide (Experimental). 
Regarding claim 9, Zhao discloses all of the claim limitations as set forth above. Zhao further discloses a lithium battery comprising the electrolyte according to claim 1(Introduction).
Regarding claim 10, Zhao discloses all of the claim limitations as set forth above. Zhao further discloses  the electrolyte is  the solid electrolyte(Experimental).
Regarding claim 11, Zhao discloses all of the claim limitations as set forth above. Zhao further discloses   a lithium-ion battery, a lithium-sulfur battery,  or a lithium-air battery(Introduction).


Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
14.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al., “A novel solid-state electrolyte based on a crown ether lithium salt complex”, Journal of Materials Chemistry A, Vol. 3,  2015, pp. 20541-20546 as applied to claim 1 above, in view of Heinze et al. (US 4,609,600).
Regarding claim 12, Zhao discloses all of the claim limitations as set forth above. Zhao does not disclose  in the gelable system, the optional straight-chain ether compound is selected from the group consisting of ethylene glycol dimethyl ether, ethylene glycol diethyl ether, ethylene glycol methyl! ethyl ether, 1,4-butanediol dimethyl ether, 1,4-butanediol diethyl ether, 1,4-butanediol methyl ethyl ether, and mixtures thereof.
Heinze teaches electrochemical cell containing electrode made of polymeric compound and electrolyte containing organic complex ligand (title).  Heinze teaches the electrolyte consists of one or more ionic or ionizable compounds, as conductive salts, dissolved or suspended in an organic electrolyte solvent, the electrolyte containing one or more organic complex ligands possessing ethylene glycol ether units(abstract).  Heinze teaches the organic complex ligands containing ethylene glycol ether units which, are present in the electrolyte in the electrochemical cells or batteries are crown ethers, cryptands or podands(Col. 3, lines 61-65).  Heinze teaches  the novel electrochemical cells or batteries contain electrolytes as described in, inter alia, EP-A-36 118, EP-A-49 970 or EP-A-58 469(Col. 2, lines 52-54),  in particular, linear and cyclic ethers, such as ethylene glycol dimethyl ether, diethylene glycol dimethyl ether, solid polyethylene oxide, tetrahydrofuran or dioxane, as well as propylene carbonate, lactones, eg. γ-butyrolactone, sulfones, eg. sulfolane or substituted sulfolanes, and organic sulfites, eg. dimethyl sulfite(Col. 1, lines 34-41).
	While Zhao does not explicitly state using the ether compounds together, it would have been obvious to one of ordinary skill in the art to use in the gelable system of Zhao, the optional straight-chain ether compound is selected from the group consisting of ethylene glycol dimethyl ether as taught by Heinze as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
15.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al., “A novel solid-state electrolyte based on a crown ether lithium salt complex”, Journal of Materials Chemistry A, Vol. 3,  2015, pp. 20541-20546 as applied to claim 1 above, in view of Moganty et al. (US 2015/0207176).
Regarding claim 14, Zhao discloses all of the claim limitations as set forth above. Zhao does not disclose  further comprising inorganic nanoparticles.
Moganty teaches  ionic liquid composition and methods of preparing the ionic liquid composition for use in a Li-ion battery([0006]).  Moganty teaches non-flammable electrolyte formulations based on ionic liquids, lithium salts, organic co-solvents, film forming additives/co-solvents, and nanoparticle additives that address problems associated with graphite instability, such as cationic co-intercalation, and poor surface electrolyte interphase (SEI) formation([0004]).  Moganty teaches the organic co-solvent is one or more species selected from the group consisting of open-chain carbonates, a cyclic carbonates, carboxylic acid esters, nitrites, ethers, sulfones, ketones, lactones, dioxolanes, glymes, crown ethers, and mixtures thereof([0015]).  Moganty teaches as an electrolyte additive, the surface chemistry of inorganic nanoparticles (e.g. silica) can be tuned with functionalized ionic liquid ligands to facilitate uniform dispersion in ionic liquids and carbonates([0032]).
It would have been obvious to one of ordinary skill in the art to provide in the electrolyte of Zhao, inorganic nanoparticles as taught by Moganty as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
Allowable Subject Matter
16.	Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the allowable limitation is further comprising a polyester obtained by polycondensation of a polybasic acid or an acid anhydride with a polyhydric alcohol, wherein:
the polybasic acid is substituted or unsubstituted, selected from the group consisting oxalic acid, malonic acid, succinic acid, butenedioic acid, glutaric acid, adipic acid, pimelic acid, suberic acid, sebacic acid, azelaic acid, and tricarballylic acid, and the substituents are one or more selected from the group consisting of alkyl, cycloalkyl, aryl, hydroxy, amino, ester, halogen, acyl, aldehyde, thiol, alkoxy, and mixtures thereof, and the acid anhydride is substituted or unsubstituted, selected from the group consisting of oxalic anhydride, malonic anhydride, succinic anhydride, maleic anhydride, glutaric anhydride, adipic anhydride, pimelic anhydride, sebacic anhydride, azelaic anhydride, hexahydrophthalic anhydride, and mixtures thereof, and the substituents are independently selected from the group consisting of alkyl, cycloalkyl, aryl, hydroxy, amino, ester, halogen, acyl, aldehyde, thiol, alkoxy, and mixtures thereof.
	In the instant invention, a gelable system is formed by mixing lithium salts and small-molecule ether compounds such as cyclic ether compounds or straight-chain ether compounds, optionally added with inorganic nanoparticles, additives, other solvents and/or electrolytes; a gel system or solid system is formed by interaction between them (such as the formation of new complexes or self-assembly, etc.), and by ring-opening polymerization or polycondensation of the small-molecule cyclic ether compounds, or by addition-fragmentation chain transfer polymerization of the small-molecule straight-chain ether compounds, etc. (abstract, US 20200099096).
Response to Arguments
17.	Applicant’s arguments with respect to claim(s) 1-2, 4-5, and 9-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724